                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BARRY EMMETT,                                    §
            Plaintiff,                           §
                                                 §
v.                                               §    No. 3:21-cv-511-B (BT)
                                                 §
RICK THALER, DIRECTOR TDCJ-                      §
CID,                                             §
              Defendant.

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated April 23,

2021, the Court finds that the Findings and Recommendation of the Magistrate Judge are correct

and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 19th day of May, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
